  4:15-cr-03067-RGK-CRZ Doc # 93 Filed: 04/13/21 Page 1 of 1 - Page ID # 427




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:15CR3067

       vs.
                                                 MEMORANDUM AND ORDER
DANIEL J. LLOYD,

                     Defendant.


       For all of the reasons articulated in the thorough investigation by the Probation
Office (Filing 88), I deny the motion for compassionate release (Filing 85). Even
assuming the doubtful proposition that he suffers from some health conditions that
might conceivably justify compassionate release, I am persuaded that Mr. Lloyd is
among other things a danger to the community and should not be released. Mr.
Lloyd has a criminal history category of VI with 20 criminal history points. Several
of his prior convictions included violent conduct, drugs and weapons. Additionally,
his prior record includes multiple failures to appear, as well as prior sentences of
community service that were revoked indicating that Mr. Lloyd is likely not
amenable to a setting less restrictive than prison. Therefore,

      IT IS ORDERED that the motion for compassionate release (Filing 85) is
denied. The Clerk of Court shall mail a copy of this Memorandum and Order to the
defendant. The Clerk shall also provide a copy of this Memorandum and Order to
counsel of record and the Probation Office.

      April 13, 2021.                          BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
